Case 1:18-cr-00344-EGS Document 40 Filed 04/21/20 Page 1of3

 

Leave to file GRANTED
IN THE UNITED STATES DISTRICT COURT United States District Judge
FOR THE DISTRICT OF COLUMBIA 4/21/2020

UNITED STATES OF AMERICA
Vv. No. 18-cr-00344 (EGS)

JAROME SIMMONS, a.k.a. Bernard Byrd

Defendant

 

MOTION OF THE AMERICAN CIVIL LIBERTIES UNION OF THE DISTRICT
OF COLUMBIA TO PARTICIPATE AS AMICUS CURIAE

 

The American Civil Liberties Union of the District of Columbia (“ACLU-DC”)
respectfully moves for leave to participate in these proceedings as amicus curiae in support
of the defendant.

The ACLU-DC is a non-profit, non-partisan organization with more than 14,000
local members and has advocated for criminal justice reform for those who live in, work
in, and visit D.C. for almost sixty years. The ACLU-DC therefore has a significant interest
in whether the United States Attorney’s Office for the District of Columbia (‘“USAO”)
charges the offense of felon-in-possession in local or federal court, as the USAO’s policy
could largely impact the livelihoods and freedoms of many District residents and visitors.
Because of the ACLU-DC’s extensive legislative advocacy and litigation concerning the
District’s criminal justice policies, it possesses “unique information [and] perspective that
can help the court beyond the help that the lawyers for the parties are able to provide,”

which warrants its participation as amicus curiae. Jin v. Ministry of State Sec., 557 F.
Case 1:18-cr-00344-EGS Document 40 Filed 04/21/20 Page 2 of 3

Supp. 2d 131, 137 (D.D.C. 2008) (quoting Ryan vy. Commodity Futures Trading Comm’n,
125 F.3d 1062, 1064 (7th Cir. 1997)); ef Local Civil Rule 7(0)(2).

Mr. Simmons and the United States consent to the ACLU-DC’s participation as
amicus curiae. The ACLU-DC requests that it be permitted to file its amicus brief on
April 28, 2020, and that its brief be governed by Local Civil Rule 7(o0).

The United States has also asked the ACLU-DC to alert the Court that, if the Court
grants this motion and permits the ACLU-DC to file its amicus brief on April 28, 2020, the
parties expect to file a joint motion to adjust the briefing schedule to provide the parties
(and amici) additional time to address the issues before the Court.

For the foregoing reasons, ACLU-DC requests leave to participate as amicus

curiae in support of the defendant in these proceedings.

Respectfully submitted,
\

David M. Foster

D.C. Bar No. 497981

Kathryn M. Ali

D.C. Bar No. 994633

Toccara M. Nelson

D.C. Bar No. 1671708

Hogan Lovells US LLP

555 Thirteenth Street

Washington, D.C. 20004

(202) 637-5600

(202) 637-5911 (fax)
April 17, 2020

 

' The Local Civil Rules for the United States District Court for the District of Columbia
“govern all proceedings in the United States District Court for the District of Columbia”
and “supplement the Federal Rules of Civil and Criminal Procedure and shall be construed
in harmony therewith.” Local Civil Rule 1.1(a). The ACLU-DC cites Local Civil Rule
7(0)(2) to move for leave to participate as amicus curiae for these proceedings, as there is
no analogous rule in the Local Criminal Rules.

2
Case 1:18-cr-00344-EGS Document 40 Filed 04/21/20 Page 3 of 3

CERTIFICATE OF SERVICE

I certify that on April 17, 2020, this motion was served through email to:

Carlos Vanegas

Assistant Federal Public Defender
625 Indiana Avenue, NW, Suite 550
Washington, D.C. 20004

Andrew Manuel Crespo

Faculty Director

The Impact Defense Initiative of Harvard Law School
1525 Massachusetts Avenue

Cambridge, MA 02138

Jason McCullough

Assistant U.S. Attorney

U.S. Attorney’s Office for the District of Columbia
555 4th Street NW

Washington, D.C. 20530

I certify that on April 17, 2020, this motion was served by email and first-class mail to:

Loren L. Alikhan

Office of the Attorney General

44] 4th Street, NW, Suite 630 South
Washington, D.C. 20001

(202) 727-6287

(202) 730-1864 (fax)
loren.alikhan@de.gov

April 17, 2020 DAVID M. FOSTER
D.C. Bar No. 497981
